Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-5 is the inclusion of the limitations of a printing apparatus that includes a controller being configured to perform obtaining medium information in a case the printing medium is not set as the cutting target by the medium information obtained, controlling the transporter and the print device in cooperation with each other to execute:  a print forming process comprising forming a desired print while transporting the printing medium; and
a first transport process comprising: further transporting the printing medium after completion of the print forming process; and performing positioning by stopping the transporting of the printing medium, in a case a first boundary part of the printing medium reaches a facing part
facing an edge of the discharge port along a wall surface direction of the casing or in a case the
first boundary part is discharged to the outside of the casing, the first boundary part being positioned at an end portion of a first medium portion on an upstream side in a transport direction on which the desired print is formed on the printing medium. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanda (US 2017/0028747) disclose a printer having a controller to execute a setting process, a transport stop process and a first transport control process. In the transport stop process, a driving device is controlled to stop transport of a print-receiving medium in a state in that an intermediate position faces a cutter. In the first transport control process, the driving device is controlled to transport the print-receiving medium to an upstream side by a first unit transport amount in accordance with an operation of a first operation device or to transport the print-receiving medium to a downstream side by a second unit transport amount in accordance with an operation of a second operation device.  Yamada et al. (US 2003/0118390) disclose a print head in a casing of a printing apparatus having a housing section which houses continuous paper therein, to perform printing on the continuous paper. A platen roller has a platen shaft rotatably supported on a cover of the printing apparatus which is pivotably supported on the casing to open or close the housing section. The platen roller being abutted against the print head through the continuous paper situated therebetween and rotating to feed the continuous paper, when the cover is closed. A head support member is disposed in the casing and has a head shaft which pivotably supports the print head so as to vary a distance with respect to the platen roller. Michinori Naito (JP 2012-218308) disclose an inkjet recording apparatus having a printing part, upstream and downstream cutters provided on the upstream and the downstream of the printing part and configured to use the roll paper solidly stuck on the paper core, when the roll end of the roll paper is detected, the roll paper is cut by the upstream cutter. In this case, a paper discharge control is performed in consideration of whether the roll paper in the conveyance path has been already printed, whether the roll paper has a printable length when not printed, and whether the end paper generated when the printed roll paper was cut by the downstream cutter by a predetermined length can be discharged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853